Per Curiam. This claim, arising out of the death of a fireman allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiaries pursuant to the provisions of the “Law Enforcement Officers and Firemen Compensation Act,” (hereafter, the Act), Ill. Rev. Stat. Ch. 48, Sec. 281 et seq., 1975. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s Office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at a hearing on April 19, 1978, the Court finds that: 1. The Claimant, Norma Jean Rydbom, widow of the decedent, and in the absence of a designation of beneficiary, is the person entitled to the duty death benefits as provided by the Act. 2. The decedent, Dale A. Rydbom, age 45, was a volunteer fireman, a member of the Monroe Township Fire Protection District, and engaged in the active performance of his duties, within the meaning of Section 2(e) of the Act, on February 15, 1975. 3. On said date, at approximately 3:00 a.m., after calling in an alarm on a fire in his home to his fire department, firefighter Rydbom returned, up the stairs of his house, to rescue his children. He was trapped in an upstairs bedroom, after all but one of his daughters had escaped from the burning building, and was pronounced “dead on arrival,” the same date, at 6:25 a.m., in the hospital to which he was taken upon being discovered, unconscious, in his bedroom. The coroner’s certificate of death presented recited the immediate cause of death as “suffocation,” due to or as a consequence of “smoke inhalation, home fire.” 4. Volunteer firefighter Rydbom was killed in the line of duty as defined in Section 2(e) of the Act. 5. The proof submitted in support of this claim satisfies all of the requirements of the Act and the claim is therefore compensable thereunder. It is hereby ordered that the sum of $20,000.00 be awarded to Norma Jean Rydbom, as widow of the deceased fireman, Dale A. Rydbom.